GIERKE, Judge
(concurring in the result):
22. I do not join that part of the majority opinion suggesting that the defense offer of a “sworn statement” may have been an attempt to offer an affidavit or a written statement in response to the court member’s question. 41 MJ at 348 ¶ 18. I do not believe that the majority’s interpretation of the defense offer is justified by the record or common trial practice. My reading of the record is that defense counsel offered to have his client answer the question orally and under oath, which would have been permissible. See RCM 1001(c)(2)(B), Manual for Courts-Martial, United States, 1984.
23. The record reflects that appellant gave unsworn testimony during the sentencing hearing. As the military judge was instructing the court members on the sentence limitations, a court member made the following comments to the military judge:
Sir, I don’t know whether this question is appropriate, but I want to ask the accused, you know, where is this money. That’s the question, and we can never ask that. He *350said this $23,000.00' has gone somewhere, but yet he says he has no money, and that’s going to be a big deciding factor of mine, according to what punishment he should get.
24. The military judge told the member that he would explain later “why you can’t ask him that question.”
25. After another member continued the inquiry about appellant’s finances by asking how a fine would be paid, defense counsel interjected with the following offer:
Pardon me, Your Honor. Based upon a question from the panel, I’ve discussed it with Private Martinsmith and he would be willing to make a sworn statement and answer that question____
(Emphasis added.)
26. The military judge, apparently noting a change in tactics since appellant’s preceding statement on sentencing had been unsworn, asked, “A sworn statement?” Defense counsel responded, “So that he could be asked the question.”
27. When the military judge refused to allow the defense to reopen for the purpose of answering the member’s question under oath, defense counsel modified his offer, stating:
Defense would offer, also, in response to the question from the panel member, to make an unsworn statement as to the status of the money.
(Emphasis added.) The military judge refused to permit any further unsworn statements.
28. In his post-trial submission, defense counsel complained that “the Military Judge refused to let PV2 Martinsmith resume the stand to answer the question(Emphasis added.) The staff judge advocate submitted an addendum to his post-trial recommendation to the convening authority, characterizing the defense complaint as stating that “the military judge prevented him from answering a member’s question.”
29. It was obvious to all parties that appellant was offering to answer the question orally, either under oath or unsworn. He was not offering to submit a written statement.
30. The terminology used by defense counsel was not unusual. To the contrary, it was terminology commonly used by trial practitioners. See D. Schlueter, Military Criminal Justice: Practice and Procedure § 16.6 at 639-40 (3d ed.1992) (judge should advise accused of allocution rights: “the right to present an oral sworn statement; the right to make an unsworn statement, either personally or through counsel; ... If the accused makes a sworn statement, he is treated as any other witness and is subject to cross-examination and impeachment.” (Emphasis added.))
31. I do not reach the question whether the military judge abused his discretion by refusing to allow appellant to answer the member’s question, because I am satisfied that the impact of any error was purged by the convening authority’s action.